United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4028
                                    ___________

Jody Henderson,                          *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Heartland Press, Inc., an Iowa           *      [UNPUBLISHED]
Corporation; David J. Whitlatch,         *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: June 14, 2000
                                  Filed: August 9, 2000
                                   ___________

Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

PER CURIAM.

    Jody Henderson appeals from the decision of the District Court2 granting
summary judgment to Heartland Press and David Whitlatch on her claims of sexual

      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed.
      2
        The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa, presiding over the case with the consent of the parties pursuant to 28
U.S.C. § 636(c)(1).
harassment employment discrimination under state and federal law and her claim under
the Violence Against Women Act (VAWA), 42 U.S.C. § 13981. At the time of the
incident that is the basis of her complaint, Henderson was a Heartland employee and
Whitlatch was a supervisor at Heartland. Henderson does not suggest that there are
any genuine issues of material fact, but nevertheless argues that the District Court erred
in granting judgment as a matter of law to Heartland and Whitlatch.

       Upon de novo review, we conclude that the District Court properly granted
summary judgment to Heartland and Whitlatch on Henderson's claims under Title VII
and the Iowa Civil Rights Act. These discrimination claims must fail because
Henderson can show neither tangible employment action by Heartland nor severe or
pervasive conduct by Whitlatch or others at Heartland. Her claim under the VAWA
is barred by the recent Supreme Court decision in United States v. Morrison, 120 S. Ct.
1740 (2000), wherein the Court held that § 13981 is an unconstitutional exercise of
congressional power under both the Commerce Clause and section 5 of the Fourteenth
Amendment (Congress's remedial power).

      Accordingly, the judgment of the District Court is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-